BLISS, Justice
(specially concurring):
The opinion as written by Judge Bussey in this case is precisely correct, both as to its statement of the facts as reflected by the trial transcript and its statement of the applicable law.
Showing the like offense the very next day by the same parties in Norman comes squarely and clearly within the exception to the general rule, “common scheme or plan embracing the two or more crimes so related to each other that proof of one tends to establish the other.” See the authorities cited in the opinion. Defendant’s second assignment of error, above, is that the evidence was insufficient because he was not present and had stepped out of the picture when the sale of the Amphetamine was actually consummated.
If defendant was not a party to the sale made in Ardmore, charged in the information, why then the conversation in Norman when State’s witness Hayes asked the defendant Woodruff in the presence of his co-defendant, West, “Is it as good as the stuff you had the other night?” referring, of course, to the previous sale made in Ard-more.
The dissenting opinion expresses great concern that “to charge a defendant with the commission of a certain crime and force him, at trial, to defend against another independent crime alleged to have occurred subsequently”, is manifestly unfair. Showing of the subsequent offense in Norman came as no surprise in the trial to the defendant and his attorney.
Four days before trial the District Attorney filed his written brief in support of his theory that the Norman offense was admissible as evidence in the trial of the crime charged in the information, the Ard-more offense. Two days later defense counsel filed his reply brief, contending the subsequent offense was not admissible. Before the trial began the trial court correctly ruled the evidence to be admissible. The authority cited in the dissenting opinion does not conflict with the opinion in this case and I concur therein.